Hill, C. J.
Where the defendant was tried and convicted in the city court of Hall county on an indictment for the offense of pointing a pistol at another, the undisputed evidence on his trial showing that the act of pointing a pistol was simply a part of and preceded the consummated act of shooting at another, or assault with intent to murder, the city court was without jurisdiction to try the case, as the misdemeanor was merged into the felony. The refusal to grant a new trial is therefore reversed, with direction that the judge of the city court commit the defendant, to abide the further action of the grand jury. *175Harris v. State, 3 Ga. App. 457 (60 S. E. 127) ; Oglesby v. State, 1 Ga. App. 195 (57 S. E. 938). Judgment reversed.
Indictment for pointing pistol at another, from city court of Nall county- — -Judge Boone. August 26, 1908.
Submitted October 27,
Decided November 10, 1908.
B. P. Gaillard Jr., for plaintiff in error.
Fletcher M. Johnson, solicitor, contra.